Citation Nr: 0932576	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  01-05 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly pension by reason of the need 
for regular aid and attendance of another person, and/or of 
being housebound due to disabilities.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1973 to April 
1974.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision by the Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA) in Oakland, California, which denied entitlement 
to special monthly pension by reason of the need for regular 
aid and attendance of another person, and/or of being 
housebound due to disabilities. 

The Board notes that in April 2001, the Veteran requested a 
hearing before the Board.  A hearing was scheduled in January 
2004 and the Veteran failed to report to the hearing without 
explanation.  Accordingly, the Board will proceed as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2008).  

In March 2004, the Board remanded the matter on appeal for 
additional development.  

The Board notes that in May 2009, additional VA treatment 
records were associated with the claims folder in conjunction 
with a claim for an increased rating for the seizure 
disorder.  The treatment records are essentially duplicative 
of the evidence of record.  The VA treatment records note a 
history of chronic low back pain and this medical history was 
already considered at the time of the most recent 
supplemental statement of the case.  The Board also finds 
that this evidence is not pertinent to the issue of 
entitlement to  special monthly pension sine the evidence 
addresses acute medical conditions, not permanent 
disabilities and does not provide any medical evidence as to 
the Veteran's permanent disabilities.  Therefore, the Board 
finds that remand for the RO's initial consideration of this 
evidence and issuance of a supplemental statement of the case 
is not required.  See 38 C.F.R. §§ 19.31, 19.37 (2008).   




FINDINGS OF FACT

1.  The Veteran is not blind or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

2.  The Veteran is able to feed or clothe himself and he is 
not bedridden or incapable of attending to the wants of 
nature without assistance.

3.  The Veteran's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.

4.  The Veteran is not over 65 years of age, his combined 
disability rating for pension purposes is 70 percent, he does 
not have a single disability rated as 100 percent disabling, 
and is not confined to home due to his disabilities.    


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need of aid and attendance of another person and being 
housebound are not met.  38 U.S.C.A. §§ 1521, 5107 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Aid and Attendance

Entitlement to a special monthly pension for aid and 
attendance benefits is predicated upon the evidence of record 
showing that the veteran is so helpless as to need regular 
aid and attendance of another person.  A person shall be 
considered to be in need of regular aid and attendance if 
such person is (1) a patient in a nursing home on account of 
mental or physical incapacity, or (2) helpless or blind, or 
so nearly helpless or blind as to need the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351.  Where an otherwise eligible veteran is in 
need of regular aid and attendance, an increased rate of 
pension is payable.  38 U.S.C.A. § 1521(d).

Determination as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determination, consideration is given 
to such conditions as: inability of the claimant to dress and 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself due to loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.

"Bedridden" will be a proper basis for the determination, and 
it is defined as that condition which, through its essential 
character, actually requires that all the disability 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
function, which the claimant is unable to perform, should be 
considered in connection with his contention as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
assistance, not that there is a constant need.  38 C.F.R. § 
3.352(a).

Housebound

Where a veteran does not meet the qualifications for pension 
at the aid and attendance rate, another special monthly 
pension may be applicable.  In such a situation, under 38 
U.S.C.A. § 1513(a) as combined with 38 U.S.C.A. § 1521(a) and 
(e), a special monthly pension may be paid to a veteran, who 
is 65 years of age or older, meets the service requirement of 
§ 1521, and possesses a minimum disability rating of 60 
percent.  See Hartness v. Nicholson, 20 Vet. App. 216 (2006).

Normally, this pension benefit is only applicable to veterans 
rated as permanently and totally disabled who also have a 
disability ratable at 60 percent or higher or are considered 
to be permanently housebound.  However, in Hartness, the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that the intersection of 38 U.S.C.A. § 1513(a) and 
38 U.S.C.A. § 1521 result in a special monthly pension being 
applicable to a veteran with the requisite service if, in 
addition to being at least 65 years old, he or she had at 
least a 60 percent rating, or, is considered permanently 
housebound as defined under 38 U.S.C.A. § 1502(c) without the 
showing of a permanent and total disability.

Analysis

The Veteran filed his claim for aid and attendance in October 
1999.  For pension purposes, his disabilities include 
osteotomies of all toes of the left foot for hallux valgus 
and hammertoes rated as 20 percent disabling and osteotomies 
of all toes of the right foot for hallux valgus and 
hammertoes, rated as 20 percent disabling.  Service 
connection is in effect for seizure disorder and a 20 percent 
rating is assigned.  Other nonservice-connected disabilities 
include a thoracolumbar disability rated as 20 percent 
disabling, a left foot disability which is not rated, 
additional disability due to right foot surgery in October 
1998 not rated, and a right foot disability not rated.  The 
Veteran's combined disability rating for pension purposes is 
70 percent. 

In this case, the criteria for aid and attendance benefits 
are not met.  The evidence of record shows that the Veteran 
is not a patient in a nursing home due to mental or physical 
incapacity, nor is he helpless or blind, nor so nearly 
helpless and blind as to need the aid and assistance of 
another person. 

An October 1999 Questionnaire for Claim for Aid and 
Attendance, a VA physician indicated that the Veteran was 
able to dress and keep himself ordinarily clean and 
presentable without assistance; was able to feed himself; and 
was able to attend to he wants of nature without assistance.  
The VA physician indicated that the Veteran did not have a 
frequent need of adjustment of a special prosthetic device or 
appliance that could not be done without help; the Veteran 
did not have any physical or mental incapacitation requiring 
assistance to protect himself; and the Veteran was not blind, 
bedridden, or a patient in a nursing home.  The VA physician 
indicated that the Veteran's disability was hallux valgus and 
the Veteran's disabilities did not confine the Veteran to his 
home or immediate premises.  There is no medical evidence 
establishing that the Veteran was unable to perform 
activities of daily living due to a disability.  In fact, 
there is medical evidence of record showing that the Veteran 
was able to perform activities of daily living.  See the VA 
treatment records dated in September 2001 and February 2002.  

The record shows that the Veteran's disabilities do not cause 
him to be so helpless as to need regular aid and attendance 
of another person or cause him to be bedridden.  The Veteran 
seeks medical treatment for his disabilities but he is not 
helpless, he can perform his activities of daily living, he 
is mobile, and he is not bedridden.  

Regarding the Veteran's foot disabilities, the record shows 
that the Veteran has undergone surgeries on his left foot in 
2000 and 2001.  See the VA treatment records dated in July 
2000 to September 2000 and in September 2001.  The record 
shows that the Veteran underwent right foot surgery in 
October 1998.  VA treatment records show that the Veteran 
continues to seek medical treatment and pain medications for 
foot pain.  See for instance the VA treatment records dated 
in June 2001, December 2005, January 2006, and May 2006.  The 
medical evidence does not establish that the foot 
disabilities cause the Veteran to be so helpless so as to 
require the aid and attendance of another person or cause the 
Veteran to be bedridden.  The medical evidence shows that at 
times, the foot disabilities limit activity but the Veteran 
is still able to ambulate and is mobile.  There is not 
evidence that the Veteran must wear a prosthetic, device or 
appliance due to the foot disabilities.  

Regarding the back disability, the VA treatment records show 
that the Veteran has sought medical treatment and pain 
medication for chronic back pain.  See the VA treatment 
records dated in October 1998, August 2000, January 2001, 
June 2001, October 2002, January 2003, November 2005, January 
2006, May 2006, October 2006, March 2007, October 2007, and 
May 2008.  An October 2002 Magnetic Resonance Imaging (MRI) 
shows findings of Grade 1 spondylolithesis at L5-S1 with mild 
narrowing at the left neural foramen.  There is no medical 
evidence that the low back disability causes the Veteran to 
be so helpless as to require the aid and attendance of 
another person or causes the Veteran to be bedridden.  The 
medical evidence shows that the back disability limits 
activity and causes mild tenderness.  See the VA treatment 
records dated in October 1998 (this record indicates that the 
Veteran's activity is limited by back problems) and the VA 
treatment records dated in May 2006 and March 2007 (these 
records show findings of mild tenderness of the lumbar spine 
to palpation).  

There is no medical evidence that the Veteran has mental 
incapacity.  VA treatment records show that the Veteran 
entered a detoxification program in December 1998 and he was 
treated for an adjustment disorder in October 2002; the 
records do not show mental incapacitation. 

Regarding the Veteran's seizure disorder, the medical 
evidence indicates that the Veteran has not had a seizure 
since the mid 1990's and he stopped taking Dilantin.  See the 
VA treatment records dated in October 1998, November 2000, 
and November 2005.  

The medical evidence shows that the Veteran is not blind.  VA 
optometry records dated in March 2002 indicate that the 
Veteran's corrected visual acuity was as follows: 20/20 in 
the right eye and20/25 in the left eye.  

In this case, the criteria for aid and attendance benefits 
are not met.  The evidence of record shows that the Veteran 
is not a patient in a nursing home due to mental or physical 
incapacity, nor is he helpless or blind, nor so nearly 
helpless and blind as to need the aid and assistance of 
another person.

Moreover, the Veteran does not establish a factual need for 
aid and attendance.  Although his activity is limited by the 
chronic low back pain and the foot pain, he is mobile and is 
capable of dressing himself, keeping himself ordinarily clean 
and presentable and feeding himself.  He can attend to the 
wants and needs of nature and protect himself from the 
hazards and dangers incident to his daily environment.

It is not established that his disabilities render him unable 
to attend to the needs of daily living without the regular 
aid and assistance of another person.  He is independent and 
can manage his own affairs.  Accordingly, the Board concludes 
that the requirements for special monthly pension based upon 
the need for regular aid and attendance of another person 
have not been met.

Housebound

In this case, even though the Veteran has a combined 
disability rating for pension purposes of 70 percent, since 
the Veteran, who was born in March 1954, is not over 65 years 
old, he does not meet the criteria under Hartness.  
Therefore, the question is whether the Veteran is 
"permanently housebound," i.e. substantially confined to his 
home or immediate premises, need not be considered.  See 
Hartness v. Nicholson, 20 Vet. App. 216 (2006).

38 C.F.R. § 3.351(d) allows for special monthly pension where 
a veteran who has a disability which is rated as 100 percent 
disabling is also housebound.  However, here, the Veteran's 
combined disability rating for pension purposes is only 70 
percent and the highest rated disability is only rated as 30 
percent disabling.  Without having a disability which is 
rated as 100 percent disabling, the criteria for special 
monthly pension based on being housebound are not met.


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letters to the Veteran in December 2003 and January 
2006 and these letters notified the Veteran of what 
information and evidence must be submitted to substantiate 
the claim for special monthly pension, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claim was 
readjudicated in the June 2006 and June 2008 Supplemental 
Statements of the Case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In this case, the 
Veteran was not provided with Dingess notice as to the degree 
of disability or effective date.  However, with respect to 
the Dingess requirements, the claimant was given notice of 
what type of information and evidence he needed to 
substantiate his claim for a special monthly pension as this 
is the premise of the claim.  The Board also points out that 
any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  Thus, there 
is no prejudice to the Veteran in the Board's considering 
this case on its merits.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for special monthly 
pension, and the duty to assist requirements have been 
satisfied.  VA treatment records dated from 1998 to 2008 were 
obtained and associated with the claims folder.  There is no 
identified relevant evidence that has not been accounted for.  
VA provided an aid and attendance examination for the Veteran 
in October 1999.  In March 2004, the Board directed the RO to 
schedule and provide another VA examination for the Veteran.  
The RO made all reasonable attempts to schedule the Veteran 
for additional examination but to no avail.  In December 
2005, the VA examination as canceled because VA did not have 
an address for the Veteran.  In March 2006, another VA 
examination was scheduled and the RO notified the Veteran of 
the examination in January 2006.  The Veteran failed to 
report to the examination.  In a June 2008 statement, the 
Veteran's representative stated that he tried to contact the 
Veteran to find out if the Veteran is willing to report for a 
VA examination but received no response from the Veteran.   

VA has a statutory duty to assist the Veteran in developing 
evidence pertinent to a claim, the Veteran also has a duty to 
assist and cooperate with VA in developing evidence; the duty 
to assist is not a one-way street.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  It is well established that it is 
the veteran's responsibility to keep VA advised of his 
whereabouts in order to facilitate the development and 
adjudication of his claim.  If he did not do so, "there is 
no burden on the part of the VA to turn up heaven and earth 
to find [the claimant]."  See Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  It is the responsibility of veterans to 
cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
This cooperation includes keeping VA informed of his 
whereabouts and reporting to VA examinations.  

In the present case, the Board finds that VA made all 
reasonable efforts to provide the Veteran with another 
examination but the Veteran has failed to cooperate.  VA's 
duty to assist has been met. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Special monthly pension by reason of the need for regular aid 
and attendance of another person, and/or of being housebound 
due to disabilities is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


